 



Exhibit 10.6 (c)
Synaptics Incorporated
2001 Incentive Compensation Plan
Deferred Stock Award Agreement
     Synaptics Incorporated (the “Company”) wishes to grant to
[                                        ] (the “Participant”) a Deferred Stock
Award (the “Award”) pursuant to the provisions of the Company’s 2001 Incentive
Compensation Plan (the “Plan”). The Award will entitle Participant to shares of
Stock from the Company, if Participant meets the vesting requirements described
herein. Therefore, pursuant to the terms of the attached Notice of Grant
(“Notice of Grant”) and this Deferred Stock Award Agreement (the “Agreement”),
the Company grants Participant the number of Deferred Stock Units listed below
in Section 2.
     The details of the Award are as follows:
     1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan,
which is incorporated herein for all purposes. The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions of this Agreement and of the Plan. All capitalized terms in
this Agreement shall have the meaning assigned to them in this Agreement, or, if
such term is not defined in this Agreement, such term shall have the meaning
assigned to it under the Plan.
     2. Deferred Stock Award. The Company hereby grants to the Participant [___]
Deferred Stock Units as of [Grant Date] (the “Grant Date”). Such number of
Deferred Stock Units may be adjusted from time to time pursuant to Section 10(c)
of the Plan.
     3. Vesting and Forfeiture of Deferred Stock Units.
          (a) Vesting. The Participant shall become vested in the Deferred Stock
Units in accordance with the vesting schedule in the Notice of Grant.
          (b) Forfeiture. The Participant shall forfeit any unvested Deferred
Stock Units, if any, in the event that the Participant’s Continuous Service is
terminated for any reason, except as otherwise determined by the Plan
Administrator in its sole discretion, which determination need not be uniform as
to all Participants.
     4. Settlement of Deferred Stock Units Award.
          (a) Delivery of Stock. The Company shall deliver to the Participant
one share of Stock for each vested Deferred Stock Unit subject of this
Agreement. Shares of Stock shall be delivered on the following dates:
          [___].
          (b) Once shares of Stock are delivered with respect to vested Deferred
Stock Units, such vested Deferred Stock Units shall terminate and the Company
shall have no further obligation to deliver shares of Stock for such vested
Deferred Stock Units.

 



--------------------------------------------------------------------------------



 



          (c) Deferral of Delivery. Notwithstanding the foregoing, the
Participant may elect, in writing received by the Plan Administrator at least
twelve (12) months prior to a Delivery Date, to defer that date until any later
date (which such date is at least five years after the original Delivery Date).
     5. No Rights as Shareholder until Delivery. The Participant shall not have
any rights, benefits or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant. On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.
     6. Adjustments in Case of Certain Corporate Transactions. In the event of a
proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the shares of Stock are
exchanged for or converted into securities issued by another entity, then the
successor or acquiring entity or an affiliate thereof may, with the consent of
the Committee or the Board, assume this Award or substitute an equivalent award.
If the successor or acquiring entity or an affiliate thereof does not cause such
an assumption or substitution, then this Award shall terminate upon the
consummation of such sale, merger, consolidation, or other corporate
transaction. Immediately prior to and contingent on the consummation of a
corporate transaction as described in this Section 6, the Company shall deliver
shares of Stock to the extent of the vested Deferred Stock Units as of the date
of the consummation of such corporate transaction.
     7. Tax Provisions.
          (a) Tax Consequences. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
          (b) Withholding Obligations. At the time the Award is granted, or at
any time thereafter as requested by the Company, Participant hereby authorizes
withholding from payroll and any other amounts payable to Participant, including
the shares of Stock deliverable pursuant to this Award, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or a Related
Entity, if any, which arise in connection with the Award.
     The Company, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested shares of Stock
otherwise deliverable to Participant upon the vesting of the Award a number of
whole shares of Stock having a Fair Market Value, as determined by the Company
as of the date the Participant recognizes income with respect to those shares of
Stock, not in excess of the amount of tax required to be withheld by law (or
such lower amount as may be necessary to avoid adverse financial accounting

- 2 -



--------------------------------------------------------------------------------



 



treatment). Any adverse consequences to Participant arising in connection with
such Stock withholding procedure shall be the Participant’s sole responsibility.
     In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient shares of Stock from the Award to
cover the tax withholding obligations of the Company or any Related Entity and
deliver such proceeds to the Company.
     Unless the tax withholding obligations of the Company or any Related Entity
are satisfied, the Company shall have no obligation to issue a certificate for
such shares of Stock.
          (c) Section 409A Amendments. The Company agrees to cooperate with
Participant to amend this Agreement to the extent either the Company or
Participant deems necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Participant under Code Section 409A and
any temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, but only to the extent such amendment would not have an
adverse effect on the Company and would not provide Participant with any
additional rights, in each case as determined by the Company in its sole
discretion.
     8. Consideration. With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services Participant shall provide to the Company during
the vesting period.
     9. Transferability. The Deferred Stock Units granted under this Agreement
are not transferable otherwise than by will or under the applicable laws of
descent and distribution. In addition, the Deferred Stock Units shall not be
assigned, negotiated, pledged or hypothecated in any way (whether by operation
of law or otherwise), and the Deferred Stock Units shall not be subject to
execution, attachment or similar process.
     10. General Provisions.
          (a) Employment At Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in the service of the Company or
its Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining Participant) or of Participant, which rights are hereby
expressly reserved by each, to terminate Participant’s service at any time for
any reason, with or without cause.
          (b) Notices. Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days’ advance written notice under this
paragraph to all other parties to this Agreement.
          (c) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or

- 3 -



--------------------------------------------------------------------------------



 



additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.
          (d) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or would
disqualify this Agreement or the Award under any applicable law, that provision
shall be construed or deemed amended to conform to applicable law (or if that
provision cannot be so construed or deemed amended without materially altering
the purpose or intent of this Agreement and the Award, that provision shall be
stricken as to that jurisdiction and the remainder of this Agreement and the
Award shall remain in full force and effect).
          (e) No Trust or Fund Created. Neither this Agreement nor the grant of
the Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and the Participant or any
other person. The Deferred Stock Units subject to this Agreement represent only
the Company’s unfunded and unsecured promise to issue Stock to the Participant
in the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.
          (f) Cancellation of Award. If any Deferred Stock Units subject to this
Agreement are forfeited, then from and after such time, the person from whom
such Deferred Stock Units are forfeited shall no longer have any rights to such
Deferred Stock Units or the corresponding shares of Stock. Such Deferred Stock
Units shall be deemed forfeited in accordance with the applicable provisions
hereof.
          (g) Participant Undertaking. Participant hereby agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable in order to carry out or effect one or more of
the obligations or restrictions imposed on either Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.
          (h) Amendment, Modification, and Entire Agreement. No provision of
this Agreement may be modified, waived or discharged unless that waiver,
modification or discharge is agreed to in writing and signed by the Participant
and the Plan Administrator. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan. In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
govern. Participant further acknowledges that as of the Grant Date, this
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of Stock pursuant to this Award and
supersede all prior oral and written agreements on that subject with the
exception of awards from the Company previously granted and delivered to
Participant. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



          (i) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
          (j) Interpretation. The Participant accepts this Award subject to all
the terms and provisions of this Agreement and the terms and conditions of the
Plan. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Plan Administrator upon any
questions arising under this Agreement.
          (k) Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. The Company may assign
its rights and obligations under this Agreement, including, but not limited to,
the forfeiture provision of Section 3(b) to any person or entity selected by the
Board.
          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
          (m) Headings. Headings are given to the Paragraphs and Subparagraphs
of this Agreement solely as a convenience to facilitate reference. The headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     11. Representations. Participant acknowledges and agrees that Participant
has reviewed the Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understands all provisions of the Award.
[Remainder of page is intentionally blank]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

                      SYNAPTICS INCORPORATED
 
                    By:                      
 
                    Title:                  
 
                    PARTICIPANT    
 
                              Address:        
 
               
 
               
 
               
 
               
 
               

[Signature Page to Deferred Stock Award Agreement]

 



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.6(c)
     The form of Deferred Stock Award Agreement was executed by the following
persons:

              Number of Name   Deferred Stock Units Granted
Francis F. Lee
    12,500  
Federico Faggin
    1,562  
Richard L. Sanquini
    1,041  
Keith B. Geeslin
    1,041  
Ronald Van Dell
    1,041  

 